Citation Nr: 1628059	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-08 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability of the right ovary. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Roanoke, Virginia now has jurisdiction over the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an ovary condition.  An examination was completed in September 2002, where the clinical findings show an ovarian cyst as well as fullness and tenderness in the pelvic area.  A pelvic ultrasound was scheduled; however an October 2002 record states that the Veteran did not show for the ultrasound.  In her October 2003 notice of disagreement, the Veteran indicated that she had reported for the follow-up pelvic ultrasound, but it could not be given for procedural reasons.  However, in her substantive appeal, the Veteran claimed that she did not receive notification of the appointment notice and was unaware she had missed the date.  She requested that the exam be rescheduled so that a diagnosis could be confirmed.  Given her willingness to report, another examination should be scheduled along with any testing deemed necessary.

Since the record is being returned, updated treatment records should be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for a right ovary disorder.  After obtaining any necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  Please schedule the Veteran for an appropriate VA examination with a medical opinion to determine:

a. Has the Veteran carried a diagnosis of a right ovary disability at any time since 2002?  If so, the disability should be identified.  Any necessary testing, including a pelvic ultrasound, should be provided; and

b. If the answer to part (a) is yes, is it at least as likely as not that any such right ovary disability is related to service?  The entire claims file and all pertinent records should be reviewed by the examiner.  

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




